Citation Nr: 0802988	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pressure sores as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

There is a reasonable doubt as to whether the veteran's 
service connected diabetes mellitus aggravates his pressure 
sores.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
entitlement to secondary service connection for pressure 
sores based upon aggravation by the veteran's service-
connected diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310  (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The veteran has claimed secondary service connection for 
pressure sores alleging that they are aggravated by his 
service-connected diabetes mellitus because it prevents the 
sores from healing properly.   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims concluded that "... pursuant to § 1110 
and § 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the medical 
evidence establishes that the disorder is proximately due to 
or the result of a service-connected disability.  The second 
is when the medical evidence establishes that a service-
connected disability causes an increase in severity of a 
nonservice-connected disability (i.e., aggravating the 
nonservice-connected disability).  38 C.F.R. § 3.310 (2007).  
It is the second situation on which the veteran rests his 
claim.  

The medical evidence shows that the veteran is paralyzed from 
the waist down due to injuries received in an August 1987 
motorcycle accident.  The record also shows that since the 
veteran was diagnosed to have diabetes mellitus in 
approximately 1998, the incidence and efforts to treat his 
pressure sores have increased.  That there is a link between 
these two is suggested by one of the veteran's private 
physicians who wrote in September 2003, that the veteran has 
chronic decubitus ulcers that were "quite persistent" and 
"secondary to his paraplegia and diabetes mellitus."  The 
physician also commented that it "is widely known, diabetes 
mellitus has a significant affect on any and all wound 
healing."  

Although the foregoing opinion does not explicitly address a 
specific incidence where a particular pressure sore was 
worse, or its treatment more prolonged that it otherwise 
would have been absent the co-existence of diabetes, it is 
enough under the circumstances of this case to raise a 
reasonable doubt as to the underlying question that the 
veteran's pressure sores are aggravated by his service 
connected diabetes.  Resolving that doubt in the veteran's 
favor, a basis upon which to establish service connection has 
been presented, and the veteran's appeal is granted.  


ORDER

Entitlement to service connection for pressure sores as 
secondary to diabetes mellitus based upon aggravation is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


